Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) submitted on 09/29/2020 and 12/22/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 2 “outer portion of the circular annular part” and “inner portion of the circular annular part”, and 
Claim 2 “a distance between an outer portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole is greater than a distance between an inner portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole” 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claim 1 recites “the mounted part” in lines 5, 8, 9, and 10. It is suggested amending the limitation as “the annular mounted part” to clearly define the invention. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 2 recites “a distance between an outer portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole is greater than a distance between an inner portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole.” The limitation compares two limitations without clearly defining the boundaries of an outer portion, an inner portion, and the points from which the axial directions are projected. Appropriate correction is required.    
	Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (JP 29 242880). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a sealing device for sealing a gap between a housing (5) and a rotational shaft (4) located in a shaft hole (5a) provided in the housing (Figure 3), comprising: 
an annular mounted part (2a) that is to be mounted on an inner peripheral surface of the shaft hole (5a); 
an inner annular part (3c) located radially inside of the mounted part (2a); 
a seal lip (portion of 3c that slides on 4) extending from the inner annular part (3c) and for being in contact with the outer peripheral surface of the rotational shaft (Figure 3); 
a bellows part (3b) connecting the mounted part (2a) with the inner annular part (3c); 
a sound insulation ring (2b, 2c are disposed on the engine room side O, and insulates any noise from engine room side) fixed to the mounted part (2a) and expanding radially inward from the mounted part (2a), the sound insulation ring (2b, 2c) comprising an opening through which the rotational shaft (4) passes; and 
a circular annular sound insulation lip (32) projecting from the inner annular part (3c)  or the bellows part (3b) toward the sound insulation ring (2b. 2c) and comprising a distal end being in slidable contact with the sound insulation ring (Figure 3), 
the sound insulation ring (2b, 2c) comprising a circular annular part (portion of 2b that is in contact with 32) with which the distal end of the sound insulation lip (32) is in contact (Figure 3), and a protruding wall (portion of 2b directed toward 3c) disposed radially inside of the circular annular part (portion of 2b that is in contact with 32) and 

As to claim 2, D1 discloses the sealing device according to claim 1, wherein the sound insulation lip (32) protrudes obliquely radially outward (32 protrudes from 3b and the tip of 32 is radially outward from the base of 32, and thus protruding obliquely), the circular annular part of the sound insulation ring (2b) being inclined with respect to an axial direction of the shaft hole (5a) such that a distance between an outer portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole is greater than a distance between an inner portion of the circular annular part and the inner annular part when projected in the axial direction of the shaft hole (based on drawing objection and 112 rejection, Figure 3 shows the claim limitations.)  

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/043,459 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the claims the same subject matter with different wording such as inclined versus oblique (limitations of claim 2 of current application are incorporated in claim 1 of copending application.)  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675